Exhibit 10.2

 



EXECUTION VERSION

 

 



FIFTH AMENDMENT
TO TERM LOAN CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of April 23, 2020, is by and among Hudson Technologies
Company, a Tennessee corporation (“Hudson Technologies”), HUDSON HOLDINGS, INC.,
a Nevada corporation (“Holdings”), and ASPEN REFRIGERANTS, INC. (formerly known
as AIRGAS-REFRIGERANTS, INC.), a Delaware corporation (“ARI” and together with
Hudson Technologies, and Holdings, collectively, the “Borrowers”, and each a
“Borrower”), the other Credit Parties hereto, the financial institutions party
hereto as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as collateral agent and administrative agent for
the Lenders (in such capacities, the “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the other Credit Parties, the Lenders, and the Agent are
parties to that certain Term Loan Credit and Security Agreement dated as of
October 10, 2017 (as amended by that Limited Waiver and First Amendment to Term
Loan Credit and Security Agreement and Certain Other Documents, dated as of June
29, 2018 (the “First Amendment”), that certain Waiver and Second Amendment to
Term Loan Credit and Security Agreement, dated as of August 14, 2018 (the
“Second Amendment”), that certain Waiver and Third Amendment to Term Loan Credit
and Security Agreement, dated as of November 30, 2018 (the “Third Amendment”),
that certain Waiver and Fourth Amendment to Term Loan Credit and Security
Agreement, dated as of December 19, 2019 (the “Fourth Amendment”), and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Agent and the Lenders amend
certain provisions of the Credit Agreement, and the Agent and the Lenders have
agreed to make such amendments, in accordance with and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.
AMENDMENTs TO CREDIT AGREEMENT

 

1.1              Amendments to Definitions in the Credit Agreement.

 

(a)       Section 1.2 of the Credit Agreement is hereby amended by adding the
following new defined terms in proper alphabetical order:

 

“CARES Act” means (i) the Coronavirus Aid, Relief, and Economic Security Act, as
in effect from time to time or (ii) any laws, orders, rulings, regulations or
guidelines issued or enacted by a Governmental Body in order to provide
assistance due to COVID-19.

 



[Hudson Technologies - Signature Page to First Amendment to Credit Agreement]

 

 

“CARES Forgiveness Date” means five (5) Business Days after the date that the
Borrower obtains a final determination by the lender of the COVID-19 Assistance
Indebtedness (and, to the extent required, the Small Business Administration)
(or such longer period as may be approved in writing by Agent) regarding the
amount of COVID-19 Assistance Indebtedness, if any, that will be forgiven
pursuant to the provisions of the CARES Act and the SBA.

 

“COVID-19 Assistance” means any (i) loan, advance, guarantee, or other extension
of credit, credit enhancement or credit support, or equity purchase or capital
contribution, waiver or forgiveness of any obligation, or any other kind of
financial assistance, provided by, or on behalf of, a Governmental Body pursuant
to the CARES Act or (ii) indebtedness, reimbursement obligation or other
liability of any nature owed to, or on account of, or for the benefit of, a
Governmental Body, in each case, in connection with COVID-19 or pursuant to the
CARES Act.

 

“COVID-19 Assistance Indebtedness” means unsecured Indebtedness incurred by
Holdings or any of its Subsidiaries pursuant to paragraph 36 of Section 7(a) of
the SBA that is not senior in payment priority to any of the Obligations;
provided, that (1) the proceeds are applied in accordance with paragraph (36)(F)
of the SBA or under the CARES Act, (2) the aggregate outstanding amount may not
exceed $2,500,000, (3) Borrower has provided Agent (x) with written notice of
the proposed Indebtedness to be incurred at least three (3) Business Days (or
such shorter period of time as the Required Lenders may reasonably agree) prior
to the anticipated closing date for the incurrence of the proposed Indebtedness
and (y) copies of the material documents relative to the proposed Indebtedness
for review (but not approval) before their execution and delivery and (4) no
Indebtedness basket (other than Section 7.8(v) hereof) may be used to incur
COVID-19 Assistance.

 

“SBA” means the Small Business Act of 1953, as in effect from time to time.”

 

(b)       Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the following defined terms:

 

“EBITDA” shall mean for any period, without duplication, with respect to HT on a
consolidated basis with the Borrowers and Guarantors (unless Persons other than
HT, the Borrowers or the Guarantors are so specified in another applicable
Section or provision of this Agreement), the sum of (i) Earnings Before Interest
and Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) non-cash charges
(including, without limitation, for the avoidance of doubt, non-cash stock
compensation, expense and non-cash purchase accounting adjustments); provided
that EBITDA shall exclude any cancellation of Indebtedness income arising as
result of any forgiveness of any COVID-19 Assistance notwithstanding anything to
the contrary in this definition or otherwise.

 



 2 

 

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of the Credit Parties, the Obligations and without duplication,
Indebtedness consisting of guaranties of Funded Debt of other Persons; provided
that, solely for the period from the Fifth Amendment Effective Date through and
including December 31, 2020, Funded Debt shall exclude any COVID-19 Assistance
Indebtedness notwithstanding anything to the contrary in this definition or
otherwise.

 

“Liquidity” shall mean, at any date of determination, unrestricted cash and Cash
Equivalents of the Credit Parties on a consolidated basis as of such date, plus,
without duplication, Undrawn Availability and, solely for the period from the
Fifth Amendment Effective Date through and including December 31, 2020, cash
constituting proceeds of COVID-19 Assistance Indebtedness held by the Credit
Parties, each measured as of such date.

 

“LTM Adjusted EBITDA” shall mean, at any date of determination, adjusted EBITDA
for the most recent twelve (12) calendar months; provided, however, that, for
purposes of calculating LTM Adjusted EBITDA as of any period of determination,
no addbacks to EBITDA shall be permitted in excess of the following categories:
(i) professional fees, (ii) transaction fees, or (iii) as otherwise reasonably
acceptable to the Lenders. All amounts of addbacks are to be reasonably
acceptable to Lenders.

 

“Total Leverage Ratio” shall mean, with respect to HT on a consolidated basis
with the Borrowers and Guarantors, as of the last day of any fiscal quarter, the
ratio of (a) Funded Debt as of such day to (b) LTM Adjusted EBITDA calculated as
of such day.

 

1.2              Amendment to Article VI of the Credit Agreement. Article VI of
the Credit Agreement is hereby amended by adding the following new Section 6.19
at the end thereof:

 

“COVID-19 Assistance.

 

(a)       Holdings and Borrower agree to, and will cause each of its
Subsidiaries to, promptly apply for (and provide any requested supplemental
information related to) the forgiveness or other relief of any COVID-19
Assistance received under Section 1106 of the CARES Act as permitted by the
applicable Governmental Body and submit such application to the extent
satisfaction of such requirements does not otherwise cause, directly or
indirectly, a Default or an Event of Default to occur. Borrower shall give Agent
and Lenders prompt notice of the making of such application.

 



 3 

 

 

(b)       On the CARES Forgiveness Date, the Credit Parties shall deliver to
Agent a certificate of an Authorized Person of the Credit Parties certifying as
to the amount of the COVID-19 Assistance Indebtedness that will be forgiven
pursuant to the provisions of the CARES Act and the SBA, together with
reasonably detailed description thereof, all in form satisfactory to Agent.”

 

1.3     Amendment to Section 7.4 of the Credit Agreement. Section 7.4 of the
Credit Agreement is hereby amended by inserting the following proviso at the end
of the first sentence therein:

 

“; provided that, notwithstanding the foregoing, no investment made by any
Credit Party or Subsidiary with proceeds of, or other value from, COVID-19
Assistance shall constitute an investment for the purpose of this Agreement so
long as such investment (x) is made in a manner consistent with the CARES Act,
and (y) in any event, if such Indebtedness is (i) incurred by a Credit Party and
(ii) used solely for the direct or indirect benefit of the Credit Parties.”

 

1.4              Amendment to Section 7.8 of the Credit Agreement. Section 7.8
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

 

“Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) except in respect of (i) Indebtedness to Lenders; (ii) Indebtedness
incurred for Capital Expenditures permitted under Section 7.6 hereof; provided,
if such Indebtedness is secured, (A) such secured Indebtedness shall not exceed
$12,000,000 in the aggregate throughout the Term and (B) the Lien on assets
being financed is permitted under clause (h) of the definition of “Permitted
Encumbrances”; (iii) Indebtedness secured by Permitted Encumbrances (including,
without limitation, Indebtedness evidenced by the Revolving Loan Documents);
(iv) Interest Rate Hedges that are entered into by Borrowers to hedge their
risks with respect to outstanding Indebtedness of Borrowers and not for
speculative or investment purposes so long as (x) the counterparty thereto and
terms thereof (including, without limitation the term) are reasonably acceptable
to FS, (y) the obligations of Borrowers thereunder are unsecured if such
counterparty is not Agent or a Lender and (z) the amount of Indebtedness with
respect to which such agreement is entered into does not exceed 50% of the
Maximum Revolver Amount (as defined in the Revolving Loan Agreement); and (v)
COVID-19 Assistance Indebtedness.”

 

Article II.
CONDITIONS TO EFFECTIVENESS

 

2.1              Closing Conditions. This Amendment shall be deemed effective as
of the date (the “Fifth Amendment Effective Date”) on which the following
conditions shall have been satisfied:

 



 4 

 

 

(1)      The Agent and the Lenders shall have received a copy of this Amendment
duly executed by each of the Borrowers, the other Credit Parties, the Required
Lenders and the Agent;

 

(2)      The Agent and the Lenders shall have received copies of the first
amendment to the Revolving Loan Agreement, duly executed by the Revolving Agent
and Lenders (as defined in the Revolving Loan Agreement) as applicable, in form
and substance satisfactory to the Required Lenders;

 

(3)      The Credit Parties shall have paid all accrued and outstanding fees of
the Agent and the Lenders in accordance with Section 14.9 of the Credit
Agreement (including accrued and outstanding fees and expenses of King &
Spalding LLP, counsel to the Lenders, FTI Consulting Inc., financial advisor to
the Lenders, and Nixon Peabody LLP, counsel to the Agent); and

 

(4)      After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

Article III.
MISCELLANEOUS

 

3.1              Amended Terms. On and after the Fifth Amendment Effective Date,
all references to the Credit Agreement in each of the Other Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

3.2              Representations and Warranties of the Credit Parties. Each
Credit Party represents and warrants as follows:

 

(a)               It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)               This Amendment has been duly executed and delivered by such
Credit Party and constitutes such Credit Party’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(c)               No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.

 

(d)               The representations and warranties set forth in the Credit
Agreement are true and correct in all material respects as of the date hereof as
if made on and as of such date (except to the extent any such representation or
warranty relates to an earlier specified date, in which case they shall be true
and correct in all material respects as of such earlier date).

 

(e)               After giving effect to this Amendment, no event has occurred
and is continuing which constitutes a Default or an Event of Default.

 



 5 

 

 

3.3              Reaffirmation of Obligations. Each Credit Party hereby ratifies
the Credit Agreement and the Other Documents and acknowledges and reaffirms (a)
that it is bound by all terms of the Credit Agreement and the Other Documents
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

 

3.4              Credit Document. This Amendment shall constitute an Other
Document under the terms of the Credit Agreement.

 

3.5              Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of King & Spalding LLP, counsel to the Lenders.

 

3.6              Further Assurances. The Credit Parties agree to promptly take
such action, upon the request of the Agent or the Required Lenders, as is
necessary to carry out the intent of this Amendment.

 

3.7              Entirety. The Credit Agreement (as modified by this Amendment)
and the Other Documents embody the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof.

 

3.8              Counterparts. This Amendment may be executed in original
counterparts each of which counterpart shall be deemed an original document but
all of which counterparts together shall constitute the same agreement.
Execution and delivery via facsimile or PDF shall bind the parties.

 

3.9              No Actions, Claims, Etc. As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such persons, or failure of such
persons to act under the Credit Agreement on or prior to the date hereof.

 

3.10          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.11          General Release. In consideration of the willingness of the Agent
and the Lenders to enter into this Amendment, each Credit Party hereby releases
and forever discharges the Agent, the Lenders and the Agent’s and the Lender’s
respective predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Bank Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands, and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Credit
Party on or prior the date hereof may have or claim to have against any of the
Bank Group in any way related to or connected with the Credit Agreement, the
Other Documents and the transactions contemplated thereby.

 



 6 

 

 

3.12          Governing Law; Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial. The governing law, jurisdiction, service of process and waiver of
jury trial provisions set forth in Sections 14.1 and 11.8 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

 

3.13          Agent Authorization. Each of the undersigned Lenders, which
together constitute the Required Lenders, hereby authorizes the Agent to execute
and deliver this Amendment. By its execution below, each of the undersigned
Lenders agrees to be bound by the terms and conditions of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 7 

 

 



  BORROWERS:        HUDSON TECHNOLOGIES COMPANY           By: /s/ Nat
Krishnamurti   Name: Nat Krishnamurti   Title: CFO       HUDSON HOLDINGS, INC.  
        By: /s/ Nat Krishnamurti   Name: Nat Krishnamurti   Title: CFO      
ASPEN REFRIGERANTS, INC.           By: /s/ Nat Krishnamurti   Name: Nat
Krishnamurti   Title: CFO

 

 





 

Signature Page to Fifth Amendment – Hudson Technologies

 

 

 

  GUARANTORS:       HUDSON TECHNOLOGIES, INC.           By: /s/ Nat Krishnamurti
  Name: Nat Krishnamurti   Title: CFO       Glacier International, Inc.        
  By: /s/ Nat Krishnamurti   Name: Nat Krishnamurti   Title: CFO       Glacier
Trading Corp.           By: /s/ Nat Krishnamurti   Name: Nat Krishnamurti  
Title: CFO       HFC International, Inc.           By: /s/ Nat Krishnamurti  
Name: Nat Krishnamurti   Title: CFO       HFC Traders, Inc.           By:  /s/
Nat Krishnamurti   Name: Nat Krishnamurti   Title: CFO       RCT International,
Inc.           By:  /s/ Nat Krishnamurti   Name: Nat Krishnamurti   Title: CFO

 



Signature Page to Fifth Amendment – Hudson Technologies

 

 

 

  RCTI Corp.           By: /s/ Nat Krishnamurti   Name: Nat Krishnamurti  
Title: CFO       RCTI Trading, Inc.           By: /s/ Nat Krishnamurti   Name:
Nat Krishnamurti   Title: CFO       RGIT, Inc.           By:  /s/ Nat
Krishnamurti   Name: Nat Krishnamurti   Title: CFO       RGIT Trading Corp.    
      By:  /s/ Nat Krishnamurti   Name: Nat Krishnamurti   Title: CFO       RGT
Enterprises, Inc.           By:  /s/ Nat Krishnamurti   Name: Nat Krishnamurti  
Title: CFO

 

 

 

 



Signature Page to Fifth Amendment – Hudson Technologies

 

 



  AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as the Agent           By:  /s/
James A. Hanley   Name: James A. Hanley   Title: Vice President

 

 



 

 

Signature Page to Fifth Amendment – Hudson Technologies

 

 

 





  LENDERS:           FS KKR CAPITAL CORP. II         By:  /s/ Jessica Woolf    
Name: Jessica Woolf     Title: Authorized Signatory       FS KKR CAPITAL CORP.  
    By: /s/ Jessica Woolf     Name: Jessica Woolf     Title: Authorized
Signatory

 

 



 



 



Signature Page to Fifth Amendment – Hudson Technologies